Title: Motion on Negotiations with Cherokee Indians, [2 November] 1781
From: Virginia Delegates
To: 



[2 November 1781]
A motion was made by the delegates of Virginia, that the resolution of yesterday, respecting the appointment of commissioners, to treat with the Cherokee and Chickasaw Indians, be repealed.
Ordered, That Thursday next be assigned for the consideration of the preceding motion; and that no copies of the resolution passed yesterday be delivered out before Monday the 12th instant.
 